Fourth Court of Appeals
                                              San Antonio, Texas
                                                  August 30, 2016

                                                No. 04-16-00452-CR

                                              Jose Guadalupe AGUIRRE,
                                                      Appellant

                                                          v.

                                                The STATE of Texas,
                                                      Appellee

                        From the 144th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2015CR7206
                              Honorable Lorina I. Rummel, Judge Presiding

                                                     ORDER
             The Appellant’s Motion for Extension of Time to File the Brief has been GRANTED.
      Time is extended to September 28, 2016.

                                                               PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT



cc:             Jorge G. Aristotelidis                          Andres Perez
                Aristotelidis & Moore                           Perez & Malik, PLLC
                310 S. St. Mary's St. #1830                     115 E Travis St Ste 301
                San Antonio, TX 78205                           San Antonio, TX 78205-1610

                Nicholas LaHood
                Bexar County District Attorney's Office
                101 W. Nueva, Suite 370
                San Antonio, TX 78205